June 20, 2008


Ms.  Felicia  Norvell
Craddock, Reneker & Davis LLP
3100 Monticello Avenue, Suite 550
Dallas, TX 75205

Mr. Michael Allen Starzyk
Starzyk & Associates
10200 Grogan's Mill Road, Suite 300
The Woodlands, TX 77380
Honorable Kenneth H. Keeling
278th District Court of Walker County
1100 University Ave., Ste. 303
Huntsville, TX 77340-4642

RE:   Case Number:  06-0943
      Court of Appeals Number:  10-06-00312-CV
      Trial Court Number:  23213

Style:      IN RE  FLEETWOOD HOMES OF TEXAS, L.P. AND FLEETWOOD
      ENTERPRISES, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Sharri      |
|   |Roessler        |
|   |Ms. Robyn       |
|   |Flowers         |